 



EXHIBIT 10.22(a)
SEPARATION AND RELEASE AGREEMENT
     THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made between Pawan
Gupta (“Employee”) and BSQUARE CORPORATION (“Employer”), and is in consideration
of their mutual undertakings as set forth in this Agreement.
     Employer no longer has a need for Employee’s services effective November 1,
2006 (“Termination Date”). In order to assist Employee in his transition to new
employment and to mitigate financial hardship, Employer is offering Employee
financial and other assistance to which Employee may not otherwise be entitled.
The purpose of this Agreement is to clearly set forth the terms and conditions
of Employee’s departure. Therefore, the parties agree as follows:
     1. Nonadmission of Liability: This Agreement shall not be construed as an
admission by Employer that it acted wrongfully with respect to Employee.
Additionally, this Agreement shall not be construed as an admission by Employee
of any misconduct.
     2. Severance Pay and Benefit: Employee will continue on Employer’s payroll
through the March 1, 2007. During this severance period, Employee will be paid
his regular salary, including payment for all company holidays, through that
date, but exclusive of any bonuses, if applicable. Employee will receive his
last severance payment on the first regular payroll following March 1, 2007.
Employee’s other benefits, including PTO etc. will cease on the Termination
Date. Employee will be paid the entire balance of his accrued PTO, on the next
payroll following the Termination Date.
     3. Benefits Continuation: BSQUARE will continue to pay for the Employer’s
portion of Employee’s medical/dental/vision coverage for the month of December.
Effective January 1, 2007, Employee and/or his covered spouse and dependents may
elect a temporary extension of medical, dental and vision plan coverage at group
rates (called “COBRA continuation coverage”). Employee and/or his covered spouse
must pay all applicable premiums for that COBRA continuation coverage. Employer
will provide Employee and his covered spouse with a separate notice summarizing
their COBRA continuation coverage rights and obligations, as well as an election
form.
     4. No Other Compensation: Employee acknowledges that he has been paid all
other compensation or benefits which he might have been owed by Employer, and
that Employer is not obligated in any event to pay or provide Employee with any
further compensation or benefits of any nature.
     5. Unemployment Compensation: If Employee files for unemployment
compensation benefits, Employer will not contest Employee’s eligibility for
unemployment compensation.
     6. Confidentiality: Employee agrees not to disclose the terms of this
Agreement to anyone or to acknowledge its existence to anyone. Employee may
disclose the terms of this Agreement only to his immediate family, his attorney
(if any), and his accountant or other similar advisor, and Employee shall direct
each such person to maintain the confidentiality of the Agreement.
          6.1 In recognition of the significant value that BSQUARE places on its
Confidential Information, BSQUARE had Employee sign a Proprietary Rights
Agreement (“PRA”) when Employee began employment with BSQUARE dated January 4,
2005, as subsequently amended on August 29, 2005. In that Agreement, Employee
made some important promises which remain in effect even after Employee’s
departure from BSQUARE:

  •   Employee agreed to preserve the confidentiality of BSQUARE’s “Confidential
Information” and to use it only for BSQUARE’s benefit. Confidential Information
includes information related to any aspect of BSQUARE’s business (business,
technical or otherwise) that is either proprietary (meaning that BSQUARE
developed it and owns it) or that is not known by actual or potential
competitors. (See Paragraph 1 and sub-parts of the PRA, “Confidentiality
Obligations”).     •   Employee agreed not to disclose BSQUARE’s Confidential
Information, without permission, and to protect it even from “inadvertent
disclosure.” (See Paragraph 1.1 of the PRA, “Safeguard of Confidential
Information”).

 



--------------------------------------------------------------------------------



 



  •   Employee agreed that, during Employee’s employment and for a period of
four months from the separation of Employee’s employment, Employee would not
directly or indirectly attempt to induce customers or employees of BSQUARE to
cease their relationship with BSQUARE. (See Paragraph 5.1 of the PRA,
“Nonsolicitation”).     •   Employee agreed that, during Employee’s employment
and for a period of four months from the separation of Employee’s employment,
Employee would not directly or indirectly, be employed by, own, manage, operate,
join, benefit from or be connected to a business activity that is competitive
with BSQUARE’s business or that could reasonably be anticipated to be so by
Employee. (See Paragraph 5.2 of the PRA, “Noncompetition”).

          6.2 If it comes to BSQUARE’s attention that Employee has disclosed
Confidential Information, violated Employee’s non-solicitation or
non-competition obligations, etc., there are legal claims that BSQUARE could
assert against Employee. The scope of relief could include a temporary
restraining order/permanent injunction preventing Employee from disclosing
information, money damages, and reimbursement for our attorneys’ fees and costs.
Those claims include:

  •   Breach of the Proprietary Rights Agreement.     •   Tortious interference
with a business expectancy.     •   Violation of the Uniform Trade Secrets Act.

     BSQUARE fully reserves its rights under the contractual arrangements
between Employee and BSQUARE as well as any and all common law protections that
may be available to BSQUARE.
     7. Release of Claims: In exchange for the consideration and other benefits
contained in this Agreement, which Employee is not otherwise entitled to
receive, Employee and his successors and assigns forever release and discharge
Employer, any of Employer’s parent, subsidiary or related companies, any
Employer-sponsored employee benefit plans in which Employee participates, and
all of their respective officers, directors, trustees, shareholders, agents,
employees, employees’ spouses, and all of their successors and assigns
(collectively “Releasees”) from any and all claims, actions, causes of action,
rights, or damages related in any way to Employee’s employment by Employer,
including costs and attorneys’ fees (collectively “Claims”) whether known,
unknown, or later discovered, arising from any acts or omissions that occurred
prior to the date Employee signs this Agreement.
     This release includes but is not limited to: (i) any Claims under any
local, state, or federal laws regulating employment, including without
limitation, the Age Discrimination in Employment Act, the Civil Rights Acts, the
Americans with Disabilities Act, and the Washington Law Against Discrimination
(RCW 49.60 et seq.); (ii) Claims under the Employee Retirement Income Security
Act; (iii) Claims under any local, state, or federal wage and hour laws;
(iv) Claims alleging any legal restriction on Employer’s right to terminate its
employees; (v) Claims under express or implied contracts; or (vi) Claims
alleging personal injury, including without limitation defamation, tortious
interference with business expectancy, black listing, or infliction of emotional
distress.
     8. No Claims: Employee represents that he has not filed any Claim with any
court or agency against Employer or Releasees concerning Claims released in this
Agreement; provided, however, that this will not limit Employee from filing an
action to enforce the terms of this Agreement. Employee further represents that
he has not transferred or assigned, or purported to assign, to any person or
entity any claim, or any portion thereof or interest therein, related in any way
to Employer, its officers, employees, or agents Employee waives any right he may
have to recover any damages or any other relief in any claim or suit brought by
the Equal Employment Opportunity Commission or anyone else.
     9. No Representations: Employee warrants that, except as expressly set
forth herein, no representations of any kind or character have been made to him
by Employer or by any of their agents, representatives, or attorneys to induce
the execution of this Agreement.
     10. Voluntary Agreement: Employee understands and acknowledges the
significance and consequences of this Agreement, that it is voluntary, that it
has not been given as a result of any coercion or duress, and expressly confirms
that it is to be given full force and effect according to all of its terms,
including

 



--------------------------------------------------------------------------------



 



those relating to unknown Claims. Employee acknowledges that Employer advised
him to consult with legal counsel regarding any and all aspects of this
Agreement, and that he has availed himself of that opportunity to the extent
desired. Employee acknowledges that he has carefully read and fully understands
all of the provisions of this Agreement and has signed this Agreement only after
full reflection and analysis.
     11. Stock Options: Employee’s stock options shall continue to vest until
such time as the last amounts are paid to Employee under this Agreement which
the parties anticipate will be on the next payroll following the Termination
Date. Employee will have ninety dates from the date the last amounts are paid in
which to exercise any vested options. Any non-vested options will terminate as
of the date the last amounts are paid.
     12. Return of Property: Employee acknowledges that he has returned to
Employer all company-owned property, including his laptop, in his possession or
will do so prior to the delivery of a signed copy of this Agreement,
specifically including all keys and keycard badges, all company-owned equipment
(with the exception of Employee’s cell phone which Employee may retain), and all
company documents, and computer-stored or transmitted information, specifically
including all trade secrets, and/or confidential company information. Employer
will terminate Employee’s company-paid cell phone service effective on the
Termination Date.
     13. Consideration Period: Employee acknowledges that he has been given 21
calendar days in which to consider this Agreement and was given the option to
sign the Agreement in fewer than 21 calendar days if he desired.
     14. Miscellaneous: If any of the provisions of this Agreement are held to
be invalid or unenforceable, the remaining provisions will nevertheless continue
to be valid and enforceable.
          14.1 This Agreement sets forth the entire understanding between the
parties in connection with its subject matter and supersedes all prior written
or oral agreements or understandings concerning the subject matter of this
Agreement. This Agreement shall not supercede or limit the PRA (as amended),
previously executed by Employee, the terms of which shall remain in full force
and effect. Employee acknowledges that in signing this Agreement, he has not
relied upon any representation or statement not set forth in this Agreement made
by Employer or any of its representatives.
          14.2 This Agreement is made and shall be construed and performed under
the laws of the State of Washington. Language of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either party.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

                      BSQUARE Corporation       Employee    
 
                   
 
                                  Brian T. Crowley       Pawan Gupta     Its CEO
               
 
                   
Dated:
          Dated:        
 
                   

 